Citation Nr: 0843737	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-07 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim for service connection for 
a low back disability.  In December 2005, the veteran 
testified before the Board at a hearing that was held via 
videoconference from the RO.  The Board remanded the claim 
for additional development in October 2005, February 2006, 
and December 2007.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a February 1972 rating 
decision.  The RO declined to reopen the claim in August 
1983.  The veteran did not appeal either decision.

2.  Evidence received since the last final denial in August 
1983 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision that declined to reopen 
the previously denied claim for service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in February 1972 and August 
1983, the RO denied the veteran's claim for service 
connection a low back disability and declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2008).  Thus, the decisions 
became final because the veteran did not file a timely 
appeal.

The claim of entitlement to service connection for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen his claim in 
October 2001.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records showing that he had narrowing of 
the joint spaces of the lumbosacral spine, consistent with 
discogenic disease, and the veteran's own statements.  The RO 
found that there was no evidence demonstrating that the 
veteran's back disorder was incurred or aggravated during his 
period of active military service.  Accordingly, the claim 
was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of his application to reopen the claim, VA 
obtained treatment records dated from February 1986 to 
November 2005 that show that he received treatment for his 
low back disability.  Newly submitted evidence also includes 
the veteran's personal statements, in written form and in 
December 2005 testimony before the Board, wherein he alleged 
that his low back disability was the result of an injury 
sustained during active service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted clinical records demonstrate that the 
veteran received treatment for his low back disability, these 
records do not show that the veteran's low back disability 
was incurred or aggravated as a result of his period of 
active service.  Accordingly, they are largely cumulative of 
evidence already of record, and do not constitute evidence 
that raises a reasonable possibility of substantiating the 
claim.  The claim for service connection therefore cannot be 
reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  The evidence at the time of the previous final 
denial showed that the veteran had a low back disability.  
Accordingly, the new evidence showing only that the veteran 
has continued to receive treatment for a low back disability 
does not relate to any unestablished facts necessary to 
substantiate the claim.  

Neither may the claim be reopened on the basis of the 
statements submitted by the veteran.  The veteran's 
statements are new but not material.  The veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, he lacks the medical competence to determine 
that his low back disability was incurred in service.  
Additionally, the veteran's statements are mainly cumulative 
of those considered at the time of the last final decision on 
this issue.

Although the veteran has submitted new evidence that was not 
before the RO in August 1983, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The Board finds that new and 
material evidence has not been submitted.  The new evidence 
does not show that the veteran's low back disability was 
incurred or aggravated during his period of active service.  
Therefore, the new evidence is not material.  Thus, the claim 
for service connection for a low back disability is not 
reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, VA sent correspondence in January 2002, March 2006, and 
January 2008; a rating decision in April 2002; a statement of 
the case in March 2004, and a supplemental statement of the 
case in May 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim in August 1983, VA informed 
the appellant that his claim was denied because she had 
failed to submit evidence demonstrating that his low back 
disability was incurred or aggravated during his active 
military service.  This communication, in addition to the 
above correspondence, and the February 2006 Remand, satisfied 
the notice requirements as defined in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This notice not only told the veteran 
what constitutes new and material evidence but also advised 
him of the reasons for the previous denial of his claim for 
service connection for a low back disability and what 
evidence was needed in order to be considered new and 
material.  The veteran has been given ample time to respond 
to that notice and provide evidence that relates to the 
previously unestablished facts.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the veteran was provided 
notice of the missing elements and subsequent adjudication. 
The veteran's claim has been adjudicated almost continuously 
since 2001 giving the veteran plenty of time to become 
familiar with the VA claims process and of what he needed to 
provide in order to substantiate his claim.  Accordingly, the 
Board finds that any error in the notices provided to the 
veteran on his claim has not affected the essential fairness 
of the adjudication.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disability 
has not been submitted.  The claim is therefore denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


